Appellant was convicted of the offense of unlawfully distilling prohibited liquors, etc. We know judicially that there is a statute providing, in effect, that some one of the witnesses for the state, in this case, would receive a reward of $50 in the event the defendant was convicted. Code 1923, § 4626. Consequently it was prejudicial error for the trial court to refuse appellant's written charge which we have numbered 4. Shepard v. State, 20 Ala. App. 627, *Page 524 104 So. 674; Brown v. State, 18 Ala. App. 91, 90 So. 54.
The substance of the charge was not, in our opinion, sufficiently included in the oral charge of the court, or in the written charges given at appellant's request, to render its refusal harmless error.
The issues in the case were exceedingly simple, and the other questions raised will in all probability not arise on another trial of the case. They will not here be noticed.
For the error pointed out, the judgment is reversed and the cause remanded.
Reversed and remanded.